Citation Nr: 9905094	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  90-41 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for situational 
anxiety.

3.  Entitlement to an increased (compensable) rating for left 
elbow disability.

4.  Entitlement to a rating for rectal dysfunction, 
postoperative status, in excess of 30 percent, prior to March 
19, 1991.  

5.  Entitlement to a rating for psychiatric disability in 
excess of 30 percent, prior to August 3, 1992. 

6.  Entitlement to an increased rating for psychiatric 
disability, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to January 
1979, and from May 1981 to October 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1989 by the Department of Veterans Affairs 
(VA) Regional Office in New Orleans, Louisiana, and the 
latest of which was entered in July 1998 by the VA Regional 
Office (RO) in Phoenix, Arizona.  

The appeal was last before the Board in December 1994, at 
which time it was remanded for further development.  A 
hearing was held before a hearing officer at the RO in August 
1997, and the hearing officer's decision was entered in July 
1998.  Following completion of the development directed in 
the December 1994 Board remand, a rating decision awarding a 
30 percent rating for the veteran's rectal dysfunction, from 
October 25, 1988, was entered in July 1998, and a 
Supplemental Statement of the Case was mailed to the veteran 
in July 1998.

Thereafter, the appeal was returned to the Board.

When the appeal was last before the Board in December 1994, 
the veteran's claim for service connection for tuberculosis 
was framed to contemplate the possible submission of new and 
material evidence.  However, the Board observes that, while 
service connection for tuberculosis was denied in a rating 
decision entered in August 1979, it is unclear whether the 
veteran was ever given pertinent notice of the same.  
Therefore, the Board elects to adjudicate the veteran's 
present claim for service connection for tuberculosis on a de 
novo basis.  

The first five issues listed on the title page will be 
addressed in the decision below.  The sixth issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


FINDINGS OF FACT

1.  The claims for service connection for tuberculosis and 
for situational anxiety are, in each instance, not plausible.

2.  Current manifestations of the veteran's service-connected 
left elbow disability include complaint of pain during 
inclement weather; an ability exists to supinate the left 
elbow to 75 degrees and there is no crepitation on motion. 

3.  Manifestations of the veteran's service-connected rectal 
dysfunction, prior to March 19, 1991, included complaint of 
episodes of fecal incontinence with lack of complete closure 
of the sphincter and involuntary bowel movements which were 
"occasional" in frequency.

4.  The manifestations of the veteran's service-connected 
psychiatric disability, prior to August 3, 1992, included 
being "somewhat anxious", with "substantial" overall 
incapacitation; overall impairment, attributable to service-
connected psychiatric impairment, prior to August 3, 1992, 
was considerable.


CONCLUSIONS OF LAW

1.  The claims for service connection for tuberculosis and 
for situational anxiety are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an increased rating for left elbow 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5213 (1998).

3.  The criteria for a rating for rectal dysfunction, 
postoperative status, in excess of 30 percent, prior to March 
19, 1991, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, 4.20 and Part 4, Diagnostic Codes 
7399-7333 (1991).  

4.  The criteria for a 50 percent rating for psychiatric 
disability, prior to August 3, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 9410-9403 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the issues stated on the title 
page are is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that each of these 
claims is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for sigmoid end colostomy for 
anal sphincter dysfunction with incontinence and retrocele, 
status post perineoplasty (hereafter "rectal dysfunction"), 
for which the RO has assigned, in each instance under 
Diagnostic Codes 7399-7333 of the Rating Schedule, a 30 
percent rating from October 25, 1988, to March 18, 1991, and 
100 percent rating from March 19, 1991; for depressive 
disorder with agoraphobia and panic attacks, generalized 
anxiety disorder (hereafter "psychiatric disability"), for 
which the RO has assigned a 50 percent rating (with a 30 
percent rating having been in effect through August 2, 1992) 
under Diagnostic Codes 9410-9405; and for residuals of a 
dislocated left elbow with fractured radial head (hereafter 
"left elbow disability"), rated as noncompensable under 
Diagnostic Code 5213.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to these disabilities. 


I.  Tuberculosis

II.  Situational Anxiety

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I and II is whether she has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claims for service connection for the disabilities 
included in issues I and II are, in either instance, well 
grounded.

Concerning her claim for service connection for tuberculosis, 
the veteran indicates that she tested positive for 
tuberculosis in service and she contends, in substance, that 
she still has active tuberculosis of service origin.  In this 
regard, service medical records reflect that, in February 
1976, the veteran tested positive to purified protein 
derivative testing (i.e., "[positive] PPD").  However, when 
pertinently examined by VA in August 1992, the veteran was 
found to be free of active tuberculin pathology.  Given such 
finding, then, and inasmuch as the presence of the relevant 
disability/disease pathology is prerequisite to any 
consideration of service connection therefor, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), a plausible claim for 
service connection for tuberculosis is not presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Regarding her claim for service connection for situational 
anxiety, the veteran avers, in substance, that she presently 
has situational anxiety which is of service origin.  In this 
regard, service medical records reflect that in June 1975 the 
veteran presented with a complaint of "nervousness" and was 
noted to describe generalized fatigue and anxiety.  
Thereafter, in October 1977, she presented for counseling 
owing to difficulty dealing with personal problems.  Mental 
status findings included judgment described as being 
"intact"; the assessment was acute situational reaction, 
and the treatment plan contemplated further counseling on an 
"as needed" basis.  However, situational anxiety/reaction 
was not shown in conjunction with the veteran's initial post 
service psychiatric examination in April 1989 and is not 
shown presently.  In view of such consideration, then, a 
plausible claim for service connection for situational 
anxiety is not presented.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Accordingly, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing two claims for service connection 
on a ground different from that of the RO, the veteran has 
not been prejudiced by the Board's decision.  This is 
because, in assuming that these claims were well grounded, 
the RO accorded the veteran greater consideration than this 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether these 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

In addition, as pertinent to each of the above-addressed 
issues, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which service connection is claimed, to inform 
the veteran of the elements necessary to complete her 
application for a claim for service connection relative to 
each corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

III.  Increased Rating, Left Elbow Disability

Pursuant to Diagnostic Code 5213, limitation of elbow 
supination to 30 degrees or less warrants a 10 percent 
rating.  However, pursuant to 38 C.F.R. § 4.31, where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

The veteran asserts that, although her left elbow is free of 
pain, it feels "tight" on occasion, especially during damp 
or cold weather.  In this regard, when she was examined by VA 
in March 1995, physical examination findings included an 
absence of tenderness around the radial head during motion or 
to palpation; supination of the left elbow was limited to 75 
degrees.  The examination diagnosis implicated old injury to 
the left elbow with dislocation.  

In considering the veteran's claim for an increased rating 
for left elbow disability, the Board has no reason to dispute 
her assertion relative to experiencing pain in the joint 
during inclement weather.  Notwithstanding such 
consideration, however, the Board is of the view, in light of 
the reasoning advanced hereinbelow, that an increased 
evaluation for such service-connected disability is not in 
order.  In reaching such conclusion, the Board is constrained 
to point out that the veteran's ability to supinate her left 
elbow, as reflected on the report of her examination by VA in 
March 1995, to 75 degrees, is representative of motion in 
such excursion which is well in excess of that to which such 
motion must be limited (i.e., to 30 degrees or less) to 
warrant the assignment of a 10 percent rating.  Given the 
foregoing, then, and in the absence of the requisite minimal 
impairment necessary for a compensable rating, the Board 
concludes, in accordance with the above-stated provisions of 
38 C.F.R. § 4.31, that the veteran's present noncompensable 
rating for left elbow disability is appropriate.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left elbow, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of the veteran's above-cited 
March 1995 VA examination, her left elbow was free of any 
crepitation on motion as well as any "residual tenderness".  
The foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient disablement, 
relative to the left elbow, as to warrant the assignment of a 
higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Finally, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's service-
connected left elbow disability, more closely approximate 
those required for a 10 percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5213.


IV.  Increased Rating, Rectal Dysfunction, Prior to March 19, 
1991.

Pursuant to Diagnostic Codes 7399-7333 (1991), stricture of 
the rectum and anus involving moderate reduction of the lumen 
or moderate constant leakage warrants a 30 percent rating; if 
such stricture involves great reduction of the lumen or 
extensive leakage, a 50 percent rating is warranted.  

The veteran asserts that, in the interim between her 
discharge from service in October 1988 and the accomplishment 
of procedures by VA on March 19, 1991, including sigmoid end-
colostomy, she was "extremely incontinent" of feces and 
experienced fecal "leakage....24 hours a day".  She contends 
that the foregoing was commensurate with sufficient 
disablement to have warranted the assignment of an evaluation 
for her service-connected rectal dysfunction in excess of the 
30 percent rating in effect over such duration.

The record reflects that, when the veteran was examined by VA 
in April 1989, she was found to have normal rectal tone and 
the examination assessment was normal examination and rectal 
pain.  When seen for VA outpatient treatment in January 1990, 
ano-rectal manometry revealed "good resting sphincter 
tone".  The veteran was noted, by history, not to have 
"significant incontinence", her main problem being 
"urgency and incomplete evacuation".  When seen by VA in 
February 1991, at which time the veteran complained of fecal 
incontinence, findings on physical examination included good 
sphincter tone but an "absence of complete closure of 
sphincter".  Thereafter, on March 19, 1991, in response to a 
"continuing sensation of incomplete emptying as well as 
occasional [fecal] incontinence", the veteran underwent, at 
a VA facility, procedures including sigmoid end-colostomy. 

In considering the veteran's claim for a rating for rectal 
dysfunction, postoperative status, in excess of 30 percent, 
prior to March 19, 1991, the Board has taken pains to set 
forth her contentions with specificity and attention to 
detail and the Board in no way disputes that the fecal 
incontinence she experienced over the approximately three-
year duration at issue, regardless of the frequency thereof, 
was most distressing for her.  At the same time, the Board 
cannot overlook the consideration that any notion of awarding 
a rating in excess of the 30 percent disability evaluation in 
effect for such period would require evidence demonstrating 
anal stricture characterized by "great reduction of the 
lumen or extensive [anal] leakage".  However, given the 
finding when the veteran was seen by VA in February 1991 that 
she merely lacked 'complete closure of [her] sphincter', such 
reduction in the lumen (i.e., 'great') as would be 
commensurate with disability warranting a 50 percent rating 
was clearly not evident.  Further, in contrast to the 
requisite "extensive [fecal] leakage" necessary for an 
award of a 50 percent rating under the above-stated 
provisions of Diagnostic Codes 7399-7333, the veteran was 
noted not to have 'significant incontinence' (though, to be 
sure, a 'fear' thereof) when seen by VA in January 1990 and, 
moreover, immediately prior to undergoing the end-colostomy 
in March 1991, the fecal incontinence she was then 
experiencing was described as being only 'occasional' in 
frequency.  Given the foregoing observations, then, the Board 
is readily persuaded that, even with consideration of the 
above-stated provisions of 38 C.F.R. § 4.7, the 30 percent 
disability evaluation in effect for the veteran's service-
connected rectal dysfunction, prior to March 19, 1991, was 
wholly appropriate.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.7, 4.20 and Part 4, Diagnostic Codes 7399-7333.  


V.  Rating in Excess of 30 percent, prior to August 3, 1992, 
Psychiatric Disability

Pursuant to Diagnostic Codes 9410-9405 (1992), the evaluation 
of the veteran's service-connected psychiatric disability, 
for the duration at issue in this aspect of the appeal, 
turned on the severity of her overall social and industrial 
impairment.  A 30 percent rating was then warranted where 
such impairment was of definite severity; a 50 percent rating 
was warranted where such impairment was considerable.  If the 
pertinent impairment was "severe", a 70 percent rating was 
warranted.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

Concerning her claim for an increased rating for psychiatric 
disability, the veteran asserts, relative to the duration 
implicated in this aspect of the appeal, that she was 
frequently despondent and that she often cried.  In this 
regard, when examined by VA in April 1989, at which time the 
veteran indicated that she was taking anti-depressant 
medication, she related that she was unable to work owing to 
her "emotional condition".  On mental status examination, 
she was "somewhat anxious", though she answered all 
questions in a coherent fashion; she was oriented in three 
spheres and denied experiencing any auditory or visual 
hallucinations.  The examination diagnoses included major 
affective disorder, and the VA examiner indicated that the 
veteran's psychiatric impairment was productive of 
"moderate" emotional impairment.  When seen for VA 
outpatient treatment in March 1990, the veteran was noted to 
be attending college and working at a part-time job.

When examined by VA in April 1991, the veteran indicated that 
she continued to experience depression.  She also indicated 
that she had (as recorded by the examiner) "problems going 
out in public".  Findings on mental status examination 
included an affect which was "mostly appropriate", though 
the veteran was "quite tearful...at times".  The examiner 
described the veteran's overall impairment as being 
"substantial".  When examined by VA in August 1992, the 
veteran indicated that she had held six different jobs since 
her discharge from service.  She also indicated that she was 
disinclined to leave her home.  Findings on mental status 
examination included coherent speech, orientation in three 
spheres and "average" insight and judgment.  The 
examination diagnosis was major depression. 

In considering the veteran's claim for a rating for 
psychiatric disability in excess of 30 percent, prior to 
August 3, 1992, the Board has no reason to dispute her 
assertion relative to experiencing persistent despondency due 
to her service-connected psychiatric disability.  At the same 
time, the Board is constrained to point out that her service-
connected psychiatric impairment is not shown, at least per 
se, to have been productive of the requisite considerable 
social impairment necessary for the assignment of a 50 
percent rating under such criteria.  In this regard, the 
Board cannot overlook that, when seen for VA outpatient 
treatment in March 1990, the veteran was noted to be 
"socializi[ing]" to at least some extent and, although she 
related experiencing some measure of 
difficulty/disinclination to go out when examined by VA in 
April 1991 and August 1992, the cited reason therefor, on 
each occasion, involved (as opposed to being due to 
impairment associable with her psychiatric impairment) 
considerations traceable to her service-connected rectal 
dysfunction.  

It is, however, a somewhat closer question as to whether the 
veteran's psychiatric disability, relative to the duration 
implicated in this aspect of the appeal, occasioned the 
requisite considerable industrial inadaptability necessary 
for the assignment of a 50 percent rating.  In this regard, 
it is noted that the veteran, when examined by VA in April 
1989, cited her 'emotional condition' for her then prevalent 
belief that she was unable to work; the VA examiner, in turn, 
opined that the veteran's psychiatric disability was 
productive of 'moderate' emotional impairment.  To be sure, 
pertinent impairment to such degree (i.e., 'moderate') may 
still not equate with more than "definite" overall 
(including industrial) impairment, since 'definite' is 
itself, in light of O.G.C. Prec. 9-93, supra, 'more than 
moderate', the latter being characteristic of pertinent 
disability commensurate with the veteran's then assigned 30 
percent rating.  Nevertheless, the Board cannot overlook 
that, when she was subsequently examined by VA in April 1991, 
the veteran's overall impairment was said to be 
'substantial', a characterization which is at least 
suggestive of the requisite considerable pertinent impairment 
necessary for a 50 percent rating.  In view of such latter 
consideration, then, and with favorable resolution of 
reasonable doubt, the Board concludes that an increased 
disability evaluation, to 50 percent, for the veteran's 
service-connected psychiatric disability, prior to August 3, 
1992, is warranted.   

On further considering, however, whether a yet higher rating 
(i.e., in excess of 50 percent) is warranted for such 
disability, relative to the period at issue in this aspect of 
the appeal, the Board is readily persuaded that it is not.  
In reaching such conclusion, the Board would only reiterate 
that, in light of the reasoning advanced above, pertinent 
social impairment of even "considerable" severity (which, 
even if shown, would still only be commensurate with a 50 
percent rating, the evaluation awarded by the Board in the 
preceding paragraph) is almost certainly not evident.  
Further, even ignoring the 'moderate' emotional impairment 
the veteran was found to have on VA examination in April 
1989, viewing the 'substantial' overall incapacitation 
precipitated by her psychiatric disability (as reflected in 
the report of her April 1991 VA examination) in the most 
favorable light would still not yield a disability picture 
representative of the requisite 'severe' impairment required 
for the assignment of a 70 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Codes 
9410-9405 (1992).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for tuberculosis and 
situational anxiety is, in each instance, denied.

An increased rating for left elbow disability is denied.

A rating for rectal dysfunction, postoperative status, in 
excess of 30 percent, prior to March 19, 1991, is denied.  

An increased rating for psychiatric disability, prior to 
August 3, 1992, is, to the extent indicated, granted, subject 
to the controlling regulations governing the payment of 
monetary benefits.  


REMAND

In conjunction with her claim for an increased rating for 
psychiatric disability, it is noted that, when the veteran 
was seen for VA outpatient treatment in July 1994, she was 
noted to have "few friends"; she indicated that she worked 
as an "in home" caregiver, but had recently lost her 
license to engage in such occupation owing to non-completion 
of the training requirements.  Findings on mental status 
examination included normal ("nl") speech and "mostly 
appropriate" affect; her thoughts were "logical" and "goal 
directed".

When examined by VA in February 1995, the veteran indicated 
that she felt she was unable to work at any job which would 
involve "too much pressure" or require her to maintain a 
schedule or leave her home.  She added that she was then 
under "a lot of pressure" due to having to raise her 
daughter alone.  She also indicated that she was unable "to 
relate to other people" because of odor associated with her 
service-connected rectal dysfunction.  Findings on mental 
status examination included "normal" speech and an affect 
which was "appropriate to content"; she alluded to 
experiencing occasional suicidal ideation; insight and 
judgment each appeared to be "fair".  The examination 
diagnoses included depressive disorder, and a score of 50 was 
assigned as being representative of her Global Assessment of 
Functioning (GAF).

The Board notes that the veteran has not been pertinently 
examined by VA since February 1995.  Thereafter, 
significantly, the pertinent VA criteria to evaluate her 
psychiatric disability was revised (effective November 7, 
1996).  The Board is, therefore, of the opinion that the 
veteran should be reexamined by VA, in consideration of the 
newly adopted revised criteria and as otherwise specified in 
greater detail below, before her related appeal for an 
increased rating is, if necessary, addressed by the Board.   

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of her 
service-connected psychiatric disability.  
Further, the examiner is specifically 
requested to assign a score 
representative of the veteran's service-
connected psychiatric disability-related 
Global Assessment of Functioning.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for psychiatric 
disability; in readjudicating such claim, 
the RO should consider the revised 
criteria pertaining to the evaluation of 
mental disorders, 38 C.F.R. Part 4 
(effective November 7, 1996), as well as 
the criteria in effect prior to 
November 7, 1996, rating the veteran 
under the criteria most favorable to her. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.  


		
	 F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals



 Department of Veterans Affairs

